Order entered July 23, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00576-CV

             SNP SCHNEIDER-NEUREITHER & PARTNER AG, Appellant

                                             V.

                SAMUEL WOOD AND JAMES D. SPIELMAN, Appellees

                    On Appeal from the 192nd Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. Dc-17-14118

                                         ORDER
       Before the Court is appellees’ July 19, 2018 unopposed motion for extension of time to

file a brief. We GRANT the motion and extend the time to July 27, 2018.


                                                    /s/   ADA BROWN
                                                          JUSTICE